                        IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON



JOSEPH J. MUNGER, SR,                                                Case No. 3:18-cv-00970-SB

                      Plaintiff,                                       OPINION AND ORDER

               v.

CASCADE STEEL ROLLING MILLS, INC,

                      Defendant.


BECKERMAN, U.S. Magistrate Judge.

       Plaintiff Joseph J. Munger (“Munger”) brings this action against his former employer

Cascade Steel Rolling Mills, Inc. (“Cascade”), alleging claims for violations of the Family

Medical Leave Act (“FMLA”), the Oregon Family Leave Act (“OFLA”), the Oregon Sick Leave

Act (“OSLA”), and wrongful discharge. (ECF No. 1.)

       Pending before the Court is Cascade’s motion for summary judgment. (ECF No. 28.) The

Court has jurisdiction over this case under 28 U.S.C. § 1331, and all parties have consented to

the jurisdiction of a U.S. Magistrate Judge under 28 U.S.C. § 636(c). For the following reasons,

the Court grants in part, and denies in part, Cascade’s motion for summary judgment.

///


PAGE 1 – OPINION AND ORDER
                                         BACKGROUND

       For twenty-three years, Munger worked as a billet crane operator at Cascade’s steel

manufacturing facility in McMinnville, Oregon. (Compl. ¶¶ 4, 7-8.) Munger was a member of

the United Steel, Paper and Forestry Rubber, Manufacturing, Energy, Allied Industrial and

Service Worker’s International Union, AFL-CIO, Local 8378 (“Union”). (Declaration of

Anthony Kuchulis, Jan. 15, 2019 (hereinafter “Kuchulis Decl.”), Ex. 1 at 29.)

       On April 1, 2016, the Union and Cascade entered into a collective bargaining agreement

(“CBA”). (Kuchulis Decl., Ex. 2 at 1.) The CBA recognized the Union as the exclusive

collective bargaining representative for all of Cascade’s employees at the McMinnville facility.

(Kuchulis Decl., Ex. 2 at 1.) Under the CBA, Cascade retained the “right to hire, promote,

demote, lay-off, discipline, suspend or discharge employees for just cause[.]” (Kuchulis Decl.,

Ex. 2 at 3.) The CBA provided that “any dispute” “between the Company [Cascade] and the

Union or the employees represented by the Union during the term of this Agreement . . . shall be

settled in accordance with” a three-step grievance process. (Kuchulis Decl., Ex. 2 at 48.)

       If one party was not satisfied with the grievance process, the CBA allowed that party to

request an arbitrator to settle the dispute. (Kuchulis Decl., Ex. 2 at 49.) The CBA identified the

scope of the arbitrator’s authority as follows:

       Section 28.3: Arbitration

       A.      . . . The arbitrator shall have the sole right to determine the rules and
               procedures to be followed in the conduct of the arbitration hearing, and the
               arbitrator shall have authority to make decisions only with respect to the
               grievance and issue submitted and shall have no authority to modify, add
               to, alter or detract from the terms of any provisions of this Agreement.

       …

       D.      The award of the arbitrator shall be final and binding on all parties.

(Kuchulis Decl., Ex. 2 at 49.)
PAGE 2 – OPINION AND ORDER
        In September 2015 and again in May 2016, Munger requested leave for a medical

condition. (Compl. ¶ 9.) Cascade suspended Munger on October 26, 2015, and terminated him

on June 2, 2016. (Compl. ¶ 11.)

        On June 9, 2016, the Union filed a grievance on Munger’s behalf, alleging that Cascade

fired Munger for exercising his FMLA and OFLA rights, not for just cause. (Kuchulis Decl., Ex.

8.) The parties first tried to resolve the dispute informally, but ultimately proceeded to arbitration

on March 23, 2017 in accordance with the CBA. (Kuchulis Decl., Ex. 1.)

        During the course of the arbitration proceeding, the parties offered opening statements,

witness testimony, and post-hearing briefing. (Kuchulis Decl., Exs. 1, 10.) On July 7, 2017, the

arbitrator issued a written ruling, noting that the parties “stipulate that the issue presented here is

whether the Company [Cascade] had ‘just cause to terminate Joe Munger.’” (Kuchulis Decl., Ex.

11 at 8.) The arbitrator concluded that Cascade “had just cause for [Munger’s] termination, and

the grievance must be dismissed.” (Kuchulis Decl., Ex. 11 at 14.)

        On June 1, 2018, Munger filed this case, alleging that Cascade interfered with his FMLA,

OFLA, and OSLA rights, and wrongfully discharged him for taking medical leave. (ECF No. 1.)

On July 5, 2018, Cascade filed a motion to dismiss for lack of subject matter jurisdiction, on the

grounds that Munger lacks standing and the final and binding arbitration agreement divests the

Court of subject matter jurisdiction over Munger’s claims. (ECF No. 5.) On September 18, 2018,

the Court denied Cascade’s motion to dismiss. (ECF No. 15.) This motion followed. (ECF No.

28.)

                                             ANALYSIS

I.      STANDARD OF REVIEW

        Summary judgment is appropriate where there are no genuine issues of material fact and

the moving party is entitled to judgment as a matter of law. FED. R. CIV. P. 56(a). On a motion

PAGE 3 – OPINION AND ORDER
for summary judgment, courts must view the facts in the light most favorable to the non-moving

party, and draw all reasonable inferences in favor of that party. Porter v. Cal. Dep’t of Corr., 419

F.3d 885, 891 (9th Cir. 2005) (citations omitted). The court does not assess the credibility of

witnesses, weigh evidence, or determine the truth of matters in dispute. Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 249 (1986). “Where the record taken as a whole could not lead a

rational trier of fact to find for the nonmoving party, there is no ‘genuine issue for trial.’”

Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986) (citation omitted).

II.     DISCUSSION

        Cascade seeks summary judgment on all of Munger’s claims on the ground that

principles of issue preclusion, claim preclusion, and waiver bar Munger from relitigating the

same issues the arbitrator already resolved. (Def.’s Mot. at 2.) The Court first addresses whether

the arbitrator’s decision precludes Munger from asserting his statutory claims in federal court.

        A.      Statutory Claims

        Cascade is correct that an “arbitration decision can have res judicata or collateral estoppel

effect[.]” Clark v. Bear Stearns & Co., Inc., 966 F.2d 1318, 1321 (9th Cir. 1992) (citation

omitted). However, the Supreme Court has made clear that an adverse arbitration decision on an

employee’s contract-based claims arising from a collective bargaining agreement does not

preclude an employee from relitigating his statutory claims in federal court. See Alexander v.

Gardner-Denver Co., 415 U.S. 36 (1974).

        In Gardner-Denver, the defendant terminated an employee subject to a collective

bargaining agreement. The employee then filed a grievance with his union, claiming that he was

“unjustly discharged” in violation of the “just cause” provision of the collective bargaining

agreement. Gardner-Denver, 415 U.S. at 39. The employee’s grievance went to arbitration, and

during the arbitration hearing, the plaintiff “testified that his discharge was the result of racial

PAGE 4 – OPINION AND ORDER
discrimination[.]” Id. at 42. The arbitrator ultimately ruled that the employee “had been

discharged for just cause” and “made no reference to” the employee’s “claim of racial

discrimination.” Id.

       After receiving a right-to-sue letter from the Equal Employment Opportunity

Commission, the employee sued his former employer in federal court for race discrimination

under Title VII of the Civil Rights Act of 1964. Id. The district court granted, and the Tenth

Circuit affirmed, summary judgment for the employer because “the claim of racial

discrimination had been submitted to the arbitrator and resolved adversely to” the employee,

thereby precluding the employee from asserting a Title VII claim in federal court. Id. at 43.

       On appeal, the Supreme Court reversed. The Court explained that the adverse arbitration

decision did not preclude the employee from relitigating his statutory claims because an

employee’s contractual rights under a collective bargaining agreement are legally distinct from

an employee’s statutory rights:

       In submitting his grievance to arbitration, an employee seeks to vindicate his
       contractual right under a collective-bargaining agreement. By contrast, in filing a
       lawsuit under Title VII, an employee asserts independent statutory rights accorded
       by Congress. The distinctly separate nature of these contractual rights is not
       vitiated merely because both were violated as a result of the same factual
       occurrence. And certainly no inconsistency results from permitting both rights to
       be enforced in their respectively appropriate forums.

Id. at 49-50.

       Furthermore, the Supreme Court held that an employee does not waive his statutory

rights through “mere resort to the arbitral forum to enforce contractual rights” because “the

arbitrator has authority to resolve only questions of contractual rights, and this authority remains

regardless of whether certain contractual rights are similar to, or duplicative of, the substantive




PAGE 5 – OPINION AND ORDER
rights secured by Title VII.” Id. at 53-54.1 The Court based its holding, in part, on its skepticism

about the adequacy of arbitration proceedings in general: “[t]he record of the arbitration

proceedings is not as complete; the usual rules of evidence do not apply; and rights and

procedures common to civil trials, such as discovery, compulsory process, cross-examination,

and testimony under oath, are often severely limited or unavailable.” Id. at 57-58.

       Cascade is correct that subsequent Supreme Court decisions have retreated from

Gardner-Denver’s skepticism about arbitration as an appropriate forum to resolve statutory

claims. First, in Gilmer v. Interstate/Johnson Lane Corp., the Court upheld a compulsory

arbitration provision in a non-collective bargaining agreement that required the plaintiff to

arbitrate his claims under the Age Discrimination in Employment Act. 500 U.S. 20 (1991). The

Court explained that Gardner-Denver’s “view that arbitration was inferior to the judicial process

for resolving statutory claims” “has been undermined by our recent arbitration decisions.”

Gilmer, 500 U.S. at 34 n.5. Seven years later, in Wright v. Universal Maritime Service Corp., the

Court assumed without deciding that a collective bargaining agreement’s arbitration clause may

preclude an employee’s statutory claims, but held that such a provision must be “clear and

unmistakable.” 525 U.S. 70, 80 (1998) (holding that “the right to a federal judicial forum is of

sufficient importance to be protected against [a] less-than-explicit union waiver in a CBA”).

///

       1
          The Court noted that the “policy reasons for rejecting the doctrines of election of
remedies and waiver in the context of Title VII are equally applicable to the doctrine of res
judicata and collateral estoppel.” Gardner-Denver, 415 U.S. at 49 n.10. The Court reaffirmed
Gardner-Denver’s holding in two other cases shortly thereafter. See McDonald v. City of West
Branch, 466 U.S. 284, 292 (1984) (concluding that an adverse arbitration decision made under a
collective bargaining agreement did not preclude a discharged police officer from pursuing a
Section 1983 claim in federal court); Barrantine v. Arkansas-Best Freight Sys., 450 U.S. 728,
745 (1981) (finding that an adverse arbitration decision on the employee’s wage claims under a
collective bargaining agreement did not preclude the employee from bringing suit in federal
court alleging a violation of the Fair Labor Standards Act based on the same underlying facts).

PAGE 6 – OPINION AND ORDER
       Most recently, in 14 Penn Plaza LLC v. Pyett, the Supreme Court held that “a collective-

bargaining agreement that clearly and unmistakably requires union members to arbitrate”

statutory claims is “enforceable as a matter of federal law.” 556 U.S. 247, 274 (2009). Penn

Plaza characterized Gardner-Denver’s criticism of “the use of arbitration for the vindication of

statutory antidiscrimination rights” as “rest[ing] on a misconceived view of arbitration that this

Court has since abandoned.” Penn Plaza, 556 U.S. at 265. The Court, however, did not overrule

Gardner-Denver’s core holding. See Penn Plaza, 556 U.S. at 264 n.8 (noting that its decision

“does not contradict the holding of Gardner-Denver”). Rather, Penn Plaza clarified that the

Gardner-Denver line of cases only resolved the issue of “whether arbitration of contract-based

claims precluded subsequent judicial resolution of statutory claims,” and that Gardner-Denver

did not apply when a collective bargaining agreement’s “arbitration provision expressly covers

both statutory and contractual discrimination claims.” Penn Plaza, 556 U.S. at 264.

       Following Penn Plaza, an adverse arbitration decision made under a collective bargaining

agreement that requires arbitration of both contractual and statutory claims may preclude an

employee from relitigating his statutory claims in federal court. However, to cover statutory

claims, a collective bargaining agreement’s arbitration provision must be “clear and

unmistakable.” See Wright, 525 U.S. at 80 (“We will not infer from a general contractual

provision that the parties intended to waive a statutorily protected right unless the undertaking is

‘explicitly stated.’ More succinctly, the waiver must be clear and unmistakable.”) (citation and

alteration omitted). Circuit courts have recognized that a collective bargaining agreement’s

arbitration provision meets this high standard when it incorporates the statutes at issue or

includes a clause that expressly refers to statutory claims. See, e.g., Wawock v. CSI Elec.

Contractors, Inc., 649 F. App’x 556, 558 (9th Cir. 2016) (holding that a collective bargaining



PAGE 7 – OPINION AND ORDER
agreement that does not refer to statutory claims “necessarily falls short of an explicit statement”

and that “[n]either historical practice nor the parties’ unexpressed intent can fulfill [the clear and

unmistakable] standard”); Lawrence v. Sol G. Atlas Realty Co., Inc., 841 F.3d 81, 84 (2d Cir.

2016) (interpreting the “clear and unmistakable” standard “to require specific references in the

CBA either to the statutes in question or to statutory causes of action generally”); Ibarra v. UPS,

695 F.3d 354, 356-60 (5th Cir. 2012) (“[C]ourts have concluded that for a waiver of an

employee’s right to a judicial forum for statutory discrimination claims to be clear and

unmistakable, the CBA must, at the very least, identify the specific statutes the agreement

purports to incorporate or include an arbitration clause that explicitly refers to statutory claims.”)

(citations omitted); Cavallaro v. UMass Memorial HealthCare, Inc., 678 F.3d 1, 7 n.7 (1st Cir.

2012) (“A broadly-worded arbitration clause . . . will not suffice; rather, something closer to

specific enumeration of the statutory claims to be arbitrated is required.”).

       Turning to the text of the CBA, the Court finds that its arbitration provision does not

clearly and unmistakably apply to Munger’s statutory claims in this case.2 The CBA’s dispute

resolution process applies to “any dispute” between Cascade and the Union “or the employees

represented by the union during the term of this Agreement.” (Kuchulis Decl., Ex. 2 at 49.)

However, the CBA’s arbitration provision does not expressly reference FMLA, OFLA, or

OSLA. Nor does it expressly refer to statutory causes of action generally. Given that the CBA’s


       2
         Although Gardner-Denver and Wright analyzed federal antidiscrimination statutes,
courts have applied Gardner-Denver and Wright’s holdings to FMLA actions and state statutory
claims. See Wawock, 649 F. App’x at 558 (applying Wright in a FMLA action); Gilbert v.
Donahoe, 751 F.3d 303, 307-10 (5th Cir. 2014) (same); Sheridan v. Providence Health &
Servs.—Oregon, 3:10-cv-00775-PK, 2011 WL 13250762, at *12 (D. Or. Sept. 6, 2011) (applying
Gardner-Denver to state statutory claims because Oregon courts have adopted Gardner-
Denver’s holding); Martinez v. J. Fletcher Creamer & Son, Inc., No. CV 10-0968 PSG (FMOx),
2010 WL 3359372, at *3 (C.D. Cal. Aug. 13, 2010) (applying Gardner-Denver and Wright to
California statutory claims).

PAGE 8 – OPINION AND ORDER
arbitration provision does not expressly incorporate Munger’s statutory claims, the Court finds

that the CBA does not satisfy the clear and unmistakable standard. See Salas v. Anheuser-Busch

Sales of South Bay, Inc., 650 F. App’x 445, 446 (9th Cir. 2016) (concluding that a collective

bargaining agreement did not satisfy the “clear and unmistakable” standard where the collective

bargaining agreement did not “explicitly incorporate” the plaintiff’s statutory claims) (citing

Wright, 525 U.S. at 80).

       Cascade argues that Munger waived any objection to the scope of the CBA and the

arbitrator’s authority to decide statutory claims by submitting his grievance to arbitration and

raising the same statutory claims he asserts in this case. (Def.’s Mot. at 14.) The Court disagrees.

       As an initial matter, the record reflects that the only issue submitted to and resolved by

the arbitrator was whether Cascade had just cause to terminate Munger. See Kuchulis Decl., Ex.

1 at 6 (noting that “[e]veryone agrees that the issue presented [at the arbitration hearing] is did

the company have just cause to terminate Joe Munger”); see also Kuchulis Decl., Ex. 10 at 8

(indicating that the “parties agreed [that] the issue before the Arbitrator is whether the company

[Cascade] had just cause to terminate Joe Munger”). But in any event, Gardner-Denver

forecloses Cascade’s waiver argument. See Gardner-Denver, 415 U.S. at 52 (concluding that

“mere resort to the arbitral forum to enforce contractual rights constitutes no such waiver”); see

also Barrentine, 450 U.S. at 734 (finding no waiver of the employee’s right to assert his FLSA

claim in federal court where the employee “knowingly and voluntarily submit[s] [a] grievance[]

to arbitration under the terms of the agreement”); Mathews v. Denver Newspaper Agency LLP,

649 F.3d 1199, 1206 (10th Cir. 2011) (noting that an employee’s “submission to arbitration”

operates as a waiver only “where the arbitration agreement expressly grants the arbitrator

authority to decide statutory claims”) (citations omitted). Consistent with Gardner-Denver and



PAGE 9 – OPINION AND ORDER
Penn Plaza, the Court finds that the adverse arbitration decision does not preclude Munger from

relitigating his statutory claims in federal court.

        B.      Wrongful Discharge Claim

        The Court turns next to whether Munger may bring a wrongful discharge claim in

federal court following the adverse arbitration decision. See Andrews v. May Dep’t Stores, 96 Or.

App. 305, 313 (1989) (noting that Oregon courts have applied Gardner-Denver’s holding to state

statutory claims, but not a “common law wrongful discharge claim”).

        “The tort of wrongful discharge is a narrow exception to th[e] general rule” that “an

employer may discharge an employee at any time for any reason unless doing so violates a

contractual, statutory, or constitutional requirement.” Davis v. Con-Way Freight Inc., 139 F.

Supp. 3d 1224, 1237 (D. Or. 2015) (citations omitted). “The elements of a wrongful discharge

claim are simple: there must be a discharge, and that discharge must be wrongful.” Id. (citation

and quotation marks omitted). “Oregon courts have recognized two circumstances that give rise

to the common-law tort of wrongful discharge: (1) discharge for exercising a job-related right of

important public interest and (2) discharge for complying with a public duty.” Id. (citation

omitted).

        Munger alleges that Cascade discharged him for requesting medical or sick leave.

(Compl. ¶ 37.) The Court finds that issue preclusion bars Munger’s wrongful discharge claim.

        Under Oregon law,3 issue preclusion applies when (1) “the issue in the two proceedings

is identical; (2) the issue was actually litigated and was essential to a final decision on the merits


        3
         To determine the preclusive effect of an arbitration decision on a state law claim, courts
apply the preclusion law of “the forum that rendered the arbitration judgment.” See St. Jude
Medical S.C., Inc. v. Cormier, 745 F.3d 325, 327 (8th Cir. 2014) (applying Florida law to
determine the preclusive effect of an adverse arbitration decision on the plaintiff’s state law
claims).

PAGE 10 – OPINION AND ORDER
in a prior proceeding; (3) the party sought to be precluded has had a full opportunity to be heard

on that issue; and (4) the party sought to be precluded was a party or was in privity with a party

to the prior proceeding.” Shuler v. Distrib. Trucking Co., 164 Or. App. 615, 625 (1999). Oregon

courts give preclusive effect to arbitration decisions that meet this test. See Shuler, 164 Or. App.

at 623 (“[W]hether, in principle, issue and claim preclusion apply to arbitration proceedings has

not been seriously doubted for decades.”).

       In Shuler, a union truck driver “invoked the arbitration provision” of a collective

bargaining agreement, alleging “that his suspension and discharge were wrongful and not for just

cause.” Id. at 617, 625. The issue presented at arbitration was “[w]hether plaintiff’s suspension

and discharge were for just cause in accordance with the collective bargaining agreement[.]” Id.

at 625-26. After hearing all the evidence and considering the parties’ post-hearing briefs, the

arbitrator concluded that the employer’s motive in terminating the employee “was not retaliatory,

but rather based on work-related misconduct.” Id. at 626. After the employee brought a

subsequent wrongful discharge claim in state court, the Oregon Court of Appeals found that all

of the elements of issue preclusion were “readily satisfied[.]” Id. at 625.

       As in Shuler, the adverse arbitration decision here precludes Munger from asserting a

wrongful discharge claim in federal court. The arbitrator resolved the issue that is central to

Munger’s wrongful discharge claim—whether Cascade terminated Munger for just cause. This

issue “was essential to the arbitrator’s final determination[.]” Id. at 626. Furthermore, Munger

“does not contend that he had less than a full and fair opportunity to be heard on the issue, that

he was inadequately represented in the arbitration, or that he did not have an incentive to litigate

the issue below.” Id. (citations omitted). Accordingly, the Court finds that the arbitrator’s

adverse decision bars Munger from asserting a wrongful discharge claim here.



PAGE 11 – OPINION AND ORDER
                                     CONCLUSION

       For the reasons stated, the Court GRANTS Cascade’s motion for summary judgment on

Munger’s wrongful discharge claim, and DENIES Cascade’s motion for summary judgment on

Munger’s statutory claims.

       IT IS SO ORDERED.

       DATED this 1st day of May, 2019.


                                                STACIE F. BECKERMAN
                                                United States Magistrate Judge




PAGE 12 – OPINION AND ORDER
